Grice, Justice.
This appeal is from a judgment denying the writ of habeas corpus and remanding the appellant to the custody of the respondent for the purpose of extradition to another state. Appellant, Hubert Pendley Holbrook, filed in the Superior Court of Floyd County his petition against Joe Adams, as sheriff, asserting that his restraint was illegal.
The evidence upon the hearing held on February 11, 1969, insofar as necessary to recite here, showed that appellant plead guilty to the offense of grand larceny in the State of Alabama; that he was sentenced to three years in the penitentiary; that he began serving his sentence on December 9, 1966; that he was thereafter paroled subject to specified conditions; that he was declared delinquent by the Board of Pardons and Paroles of that state on September 6, 1968; and that he is the subject of extradition proceedings initiated by the Governor of Alabama upon the Governor of Georgia.
It also appeared that appellant had not completed service of his sentence and that the extradition proceedings were regular upon their face.
In view of the foregoing evidence, the motive of the State *322of Alabama for institution of the extradition proceedings, and appellant’s contention that he had not violated the conditions of his parole were immaterial.
Therefore, the disposition of the trial court was correct. Mathews v. Foster, 209 Ga. 699 (75 SE2d 427). See also, Winslow v. Grimes, 214 Ga. 262 (104 SE2d 76).

Judgment affirmed.


All the Justices concur.